INGRAHAM, J. (dissenting).
The only question presented upon this appeal is whether, upon the whole testimony, there was evidence which would justify a finding of the jury that the defendant was negligent. The plaintiff testified that he stood on the south crosswalk at the comer of 101st street and 2d avenue; that he signaled a car going south to stop; that after he made this signal the driver of the car put on the brake, and the car, which was an open one, almost stopped as it got to the crosswalk on which the plaintiff' stood; that it was then going very slow, and the plaintiff put his right foot on the side step of the car, and took hold of a stanchion to get on; that as his right foot was on the car he heard the conductor give a signal, and then the car started; that the signal consisted of the conductor’s blowing a whistle twice; that this signal was given two or three seconds before the plaintiff fell. The. plaintiff then rested, and the defendant called the driver of the car, who testified that he did not see the plaintiff; that as the car crossed 101st street he reduced the speed of his car to about four miles an hour; that after crossing 101st street there was a long whistle from the conductor, which means to stop instantly; that before that he had no signal from the conductor between the north side of 101st street and the place where he stopped; that he then at once stopped the car, and, looking back, saw the plaintiff lying with his leg on the rail; that one long whistle is the signal to stop the car at once;, and that two whistles is the signal to go ahead. The conductor of the car testified that he first saw the plaintiff running from the north side of the street to the south crosswalk; that he made a grab for the car, but missed it and fell; that the conductor then blew a whistle, and the car then came to a stop in about 10 feet. One of the passengers on the car testified that there was no whistle sounded by the conductor until after the plaintiff fell, when the conductor sounded a long whistle, and the car came to a stop. Upon cross-examination this witness testified: That1 the conductor gave the whistle, the moment the man fell. “The man fell, and then I heard a whistle right away.” Another witness, who was in the street, testified: That he saw the plaintiff run forward and grab the third stanchion from the forward end of the car, and raise his leg. to get on the footboard, and in 'doing so he slipped and fell. “As soon as he grasped onto the car, I heard the whistle from the conductor,” and the car stopped in about 10 feet. That the only whistle that was blown was the long whistle. Upon cross-examination this witness testified:
“When he [plaintiff] grabbed this stanchion with the two hands and tried to get his toot on the car, the conductor blew the whistle immediately. *1105The moment he put his hands on the stanchion, I heard a whistle given about that time, and while he was in the act of putting out his hand I heard the conductor blow a whistle. At that time the man was in full view of me, standing up.”
The court dismissed the complaint upon the ground that on the whole evidence the jury would not be justified in inferring that this driver was aware, before the attempt to board the car was made, of the attempt being made, and, that being so, that there would be a failure of evidence as to the negligence of the defendant. If upon this evidence the jury would not have been justified in saying that the driver saw the plaintiff’s signal, or had knowledge that he desired to get upon the car, we do not think that it followed that there was no evidence of the defendant’s negligence. There was evidence of two distinct conditions at the time of the accident. That testified to by the driver and conductor was that as the car approached the south corner of 101st street the speed was slackened to about four miles an hour, when the plaintiff rushed forward towards the car and made an attempt to get on while it was moving, and, slipping, fell under the car and sustained the injury, and that it was only after the plaintiff attempted to get upon the car and fell that the conductor signaled the driver, by one long whistle, to stop the car. If this was the condition that actually existed, it is quite plain that there was no evidence of the defendant’s negligence, but that the accident happened solely because of the negligent act of the plaintiff in attempting to board a moving car. There was, however, evidence of another condition, which I think the jury would have been justified in finding existed, and that is that the plaintiff, standing on the southerly crossing of 101st street, motioned the car to stop; that the car slowed down, and almost came to a stop as it reached the crosswalk, and that the plaintiff attempted then to get on the car, but the conductor signaled the car to go ahead, and in response to such signal the brake was let off and the car started forward; and that the starting of the car caused the plaintiff to fall. And, if this condition existed, there was then evidence from which the jury could find that the defendant was guilty of negligence; the negligence being in starting the car while the plaintiff was engaged in getting aboard. Undoubtedly, if the plaintiff had attempted to get aboard this moving car, and had slipped in doing so, the defendant would not have been responsible. The responsibility of the defendant, if any, would arise because of the fact that while the plaintiff was getting on the car the conductor signaled for the car to start, and that, in consequence of the starting of the car before the plaintiff had an opportunity to get on board, the accident happened. This question whether or not the conductor did blow the whistle which was a signal to start the car, and in consequence thereof the car did start, should, I think, have been submitted to the jury. It is true that the fact that two whistles were blown before the plaintiff fell is based solely upon the testimony of the plaintiff. He is the only witness who testified that two whistles were blown. There was testimony by a witness called by the defendant that, when the plaintiff seized hold of the *1106stanchion, and attempted to get on the car, the conductor immediately blew the whistle, and that was before the plaintiff fell. The question thus resolved itself into whether or not at this time when the conductor blew the whistle there was one blast or two, as one blast would be a signal to stop, and two to go ahead. The defendant’s witnesses testified that but one blast of the whistle was blown, and that the car did not start ahead, but that immediately after the whistle was blown the car came to a stop. The plaintiff, on the contrary, testified that two were blown, and that the car started ahead, and that the result of such starting was to throw him from the car. And that question, I think, was one for the jury. It may be said that the evidence preponderated in favor of the defendant, but I do not think that there was such a decided preponderance as justified the court in dismissing the complaint. I therefore think that the judgment should be reversed.
RUMSEY, J.,- concurs.